DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “a plurality of time-of-flight measurement circuit” (emphasis added) instead of “a plurality of time-of-flight measurement circuits”
Claim 11 recites “exhibit-non resonant motion” (emphasis added) instead of  “exhibit non-resonant motion”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 10, 12, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirillov US 20200150209 A1 in view of Gilliland US 20190101626 A1.
Regarding claim 1, Kirillov teaches a light detection and ranging system (Abstract) comprising: 
a laser light source to produce laser light pulses (112 in Fig. 1, [0040]); 
at least one optical device to form the laser light pulses into a fanned beam (one or more additional optical components…light pulses emitted are shaped into vertical or horizontal lines, [0040]);
a first scanning mirror assembly to scan the fanned beam in two dimensions in a field of view (transmit scanning mirror 114 can be a 2D MEMS mirror in Fig. 1, [0040]); 
an arrayed receiver that includes a plurality of light sensitive devices (light sensor 118 may be 1D or 2D array in Fig. 1, [0042]); 
a second scanning mirror assembly to scan in two dimensions and direct light from a portion of the field of view onto the arrayed receiver (receive scanning mirror 116 can be a 2D MEMS mirror in Fig. 1, [0041]); 
a control circuit to synchronously drive the first and second scanning mirror assemblies such that reflected light energy from the fanned beam is deposited on the arrayed receiver (controller 120 in Fig. 1, [0044, 47-49]). 
Kirillov does not explicitly teach but Gilliland teaches a plurality of time-of-flight measurement circuit responsive to the plurality of light sensitive devices ([0003, 6]).
Additionally, Kirillov does teach “(LIDAR) is a detection technique that works on the principle of time of flight measurement” ([0001])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to include a plurality of circuits for time of flight measurements similar to Gilliland. This would help measure the range to each reflective surface in the field of view (Gilliland: [0006]).

Regarding claim 5, Kirillov teaches the light detection and ranging system of claim 1 
Kirillov does not explicitly teach but Gilliland teaches wherein the laser light source comprises a plurality of laser diodes (pulsed laser transmitter 68 is an array of VCSELs, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to include a plurality of laser diodes similar to Gilliland. This would increase the data rate (Gilliland: [0046]).

Regarding claim 6, Kirillov teaches the light detection and ranging system of claim 1 wherein the arrayed receiver comprises a one-dimensional array of light sensitive devices (1D or 2D array of individually controllable light-sensing pixels, [0042]).

Regarding claim 7, Kirillov teaches the light detection and ranging system of claim 1 wherein the arrayed receiver comprises a two-dimensional array of light sensitive devices (1D or 2D array of individually controllable light-sensing pixels, [0042]).

Regarding claim 9, Kirillov teaches a light detection and ranging system (Abstract ) comprising: 
at least one laser light source to emit laser light pulses in a fanned beam (light pulses emitted can be shaped into vertical or horizontal lines; light source 112 in Fig. 1, [0040]); 
a first scanning mirror assembly to scan the fanned beam in two dimensions in a field of view (transmit scanning mirror 114 can be a 2D MEMS mirror in Fig. 1, [0040]); 
an array of light sensitive devices to receive reflections of the laser light pulses (light sensor 118 may be 1D or 2D array in Fig. 1, [0042]); 
a second scanning mirror assembly to synchronously scan with the first scanning mirror assembly and direct the reflections of the laser light pulses onto the array of light sensitive devices (receive scanning mirror 116 can be a 2D MEMS mirror in Fig. 1, [0041]); 
Kirillov does not explicitly teach but Gilliland teaches a plurality of time-of-flight measurement circuits responsive to the array of light sensitive devices ([0003, 6]).
Additionally, Kirillov does teach “(LIDAR) is a detection technique that works on the principle of time of flight measurement” ([0001])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to include a plurality of circuits for time of flight measurements similar to Gilliland. This would help measure the range to each reflective surface in the field of view (Gilliland: [0006]).

Regarding claim 10, Kirillov teaches the light detection and ranging system of claim 9 wherein the array of light sensitive devices comprises a one-dimensional array of light sensitive devices (1D or 2D array of individually controllable light-sensing pixels, [0042]).

Regarding claim 12, Kirillov teaches the light detection and ranging system of claim 9 further comprising a control circuit to control angular extents and offsets of scanning mirror movements ([0044, 47-49]).

Regarding claim 15, Kirillov teaches a light detection and ranging system (Abstract) comprising: 
a transmit module comprising a laser light source to produce pulsed laser light (112 in Fig. 1, [0040]), 
a plurality of optical devices positioned to combine, collimate, and form the pulsed laser light into a pulsed fanned beam (one or more additional optical components…light pulses emitted are shaped into vertical or horizontal lines, [0040]), and 
a first scanning mirror assembly to scan the pulsed fanned beam in two dimensions in a field of view (transmit scanning mirror 114 can be a 2D MEMS mirror in Fig. 1, [0040]); and 
a receive module comprising a plurality of light sensitive devices (light sensor 118 may be 1D or 2D array in Fig. 1, [0042]), 
a second scanning mirror assembly to synchronously scan with the first scanning mirror assembly and deposit reflected light energy from the field of view on the plurality of light sensitive devices (receive scanning mirror 116 can be a 2D MEMS mirror in Fig. 1, [0041]).
	Kirillov does not explicitly teach but Gilliland teaches the transmit module comprises a plurality of laser light sources (pulsed laser transmitter 68 is an array of VCSELs, [0046]), and a plurality of time-of-flight measurement circuits responsive to the plurality of light sensitive devices ([0003, 6]).
Additionally, Kirillov does teach “(LIDAR) is a detection technique that works on the principle of time of flight measurement” ([0001])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to include a plurality of laser diodes similar to Gilliland and include a plurality of circuits for time of flight measurements similar to Gilliland. This would increase the data rate (Gilliland: [0046]) and would help measure the range to each reflective surface in the field of view (Gilliland: [0006]).

Regarding claim 16, Kirillov teaches the light detection and ranging system of claim 15 further comprising a control circuit to determine scanning mirror angular extent and offset information ([0044, 47-49]).

Regarding claim 19, Kirillov teaches the light detection and ranging system of claim 15 wherein the plurality of light sensitive devices is arrayed in a single dimension (1D or 2D array of individually controllable light-sensing pixels, [0042]).

Claims 2-4, 8, 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirillov US 20200150209 A1 in view of Gilliland US 20190101626 A1 and further in view of Campbell US 9869754 B1.

Regarding claim 2, Kirillov teaches the light detection and ranging system of claim 1, 
Kirillov does not explicitly teach but Campbell teaches wherein the first and second scanning mirror assemblies scan in a non-resonant motion (straight line scans in Col. 14, lns. 11-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to have the first and second scanning mirror assemblies scan in a non-resonant motion similar to Campbell. This would have the predictable result of controllably scanning the entire desired field of view.

Regarding claim 3, Kirillov teaches the light detection and ranging system of claim 1 
Kirillov does not explicitly teach but Campbell teaches wherein the first scanning mirror assembly scans in a sinusoidal motion in a first dimension, and in a non-sinusoidal motion in a second dimension (Fig. 5, Col. 16, lns. 47-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kirillov to have the first and second scanning mirror assemblies scan in a sinusoidal motion in a first direction and in a non-sinusoidal motion in a second direction similar to Campbell. This would have the predictable result of controllably scanning the entire desired field of view.

Regarding claim 4, Kirillov teaches the light detection and ranging system of claim 1 
Kirillov does not explicitly teach but Campbell teaches wherein the first scanning mirror assembly scans sinusoidally in a first dimension, and sinusoidally in a second dimension (Lissajous scan pattern in Figs. 12 and 13, Col. 23 lns. 4-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kirillov to have the first and second scanning mirror assemblies scan sinusoidally in a first dimension and sinusoidally in a second dimension similar to Campbell. This would have the predictable result of controllably scanning the entire desired field of view.

Regarding claim 8, Kirillov teaches the light detection and ranging system of claim 1 
Kirillov does not explicitly teach but Campbell teaches wherein the fanned beam is collimated to less than 0.2 degree of divergence in a first dimension, and focused to greater than 1.0 degree of divergence in a second dimension (elliptical cross section beams with a slow-axis divergence of 0.1-3.0 mrad (about 0.028 degrees to 0.115 degrees), and a larger fast-axis, in Col. 4 lns. 19-41; can have an angular size or extent that is substantially the same as or that corresponds to the divergence of the output beam which can be up to 50 mrad (about 2.86 degrees), in Col. 16 lns. 4-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to collimate the fanned beam to less than 0.2 degree of divergence in a first dimension and greater than 1.0 degree of divergence in a second dimension similar to Campbell. This would have the predictable result of scanning larger areas through scanning along one axis while keeping the total area of a single pulse low.

Regarding claim 11, Kirillov teaches the light detection and ranging system of claim 9 
Kirillov does not explicitly teach but Campbell teaches wherein the first and second scanning mirror assemblies exhibit-non resonant motion (Fig. 2, Col. 10, lns. 11-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to have the first and second scanning mirror assemblies scan in a non-resonant motion similar to Campbell. This would have the predictable result of controllably scanning the entire desired field of view.

Regarding claim 13, Kirillov teaches the light detection and ranging system of claim 12, 
Kirillov does not explicitly teach but Campbell teaches wherein the control circuit further controls laser light pulse properties (Controller adjusts frequency, period, duration, pulse energy, peak power, average power, or wavelength, Col. 7 lns. 25-52).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to control laser light pulse properties similar to Campbell. This would have the predictable result of allowing the system to adapt based on safety concerns or environmental conditions.

Regarding claim 14, Kirillov teaches the light detection and ranging system of claim 12 
Kirillov does not explicitly teach but Campbell teaches wherein the control circuit is coupled to be responsive to vehicle sensor data (Controller coupled with receiver, Col. 7 lns. 25-52; targeted scan to investigate a particular sub-region because a target is located in the region of interest, Col. 21 ln. 59- Col. 22 ln. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to couple the control circuit to be responsive to vehicle sensor data similar to Campbell. This would have the predictable result of allowing the system to adapt based on safety concerns, environmental conditions, or to allow a more detailed scan of an area of interest.

Regarding claim 17, Kirillov teaches the light detection and ranging system of claim 16 
Kirillov does not explicitly teach but Campbell teaches wherein the control circuit is coupled to be responsive to vehicle sensor data (Controller coupled with receiver, Col. 7 lns. 25-52; targeted scan to investigate a particular sub-region because a target is located in the region of interest, Col. 21 ln. 59- Col. 22 ln. 17; can be implemented in a vehicle, Col. 8 lns. 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to couple the control circuit to be responsive to vehicle sensor data similar to Campbell. This would have the predictable result of allowing the system to adapt based on safety concerns, environmental conditions, or to allow a more detailed scan of an area of interest.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kirillov US 20200150209 A1 in view of Gilliland US 20190101626 A1 and Campbell US 9869754 B1, and further in view of Russell US 20180284244 A1.

Regarding claim 18, Kirillov teaches the light detection and ranging system of claim 17, 
Kirillov does not explicitly teach but Russell teaches wherein the control circuit is coupled to determine pulse width, pulse rate, and pulse power information in response to the vehicle sensor data (a controller adjusts frequency, period, duration, pulse energy, peak power, average power, or wavelength in response to detecting an atmospheric condition or other triggering event, [0031]; can be implemented in a vehicle, [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to control laser light pulse properties in response to vehicle sensor data similar to Russell. This would have the predictable result of allowing the system to adapt based on safety concerns or environmental conditions.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kirillov US 20200150209 A1 in view of Gilliland US 20190101626 A1 and further in view of Keller US 20170214839 A1.

Regarding claim 20, Kirillov teaches the light detection and ranging system of claim 19, 
Kirillov does not explicitly teach but Keller teaches wherein a shape of the pulsed fanned beam substantially matches a shape of the plurality of light sensitive devices arrayed in similar dimensions (fan beam is defined by a shape substantially corresponding to the dimensions of the linear array of unit cells of the sensor, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirillov to have the shape of the pulsed fanned beam substantially match the shape of the plurality of light sensitive devices arrayed in similar dimensions similar to Keller. This would have the predictable result of ensuring all light sensitive devices in the array are actively receiving the incoming reflected light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645